                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

 DARRELL BERRY, ET AL.
                                                   CIVIL ACTION
 VERSUS
                                                   NO. 18-888-JWD-RLB
 LOANCITY, ET AL.

                                     RULING AND ORDER

       This matter comes before the Court on Wells Fargo Bank, N.A.’s Motion to Dismiss

(Doc. 4) filed by Wells Fargo Bank, N.A. (“Defendant” or “Wells Fargo”). Plaintiffs Darrell

Berry and Constance Lafayette (collectively “Plaintiffs”) oppose the motion. (Doc. 19.)

Defendant has not filed a reply. Oral argument is not necessary. The Court has carefully

considered the law, facts in the record, and arguments and submissions of the parties and is

prepared to rule. For the following reasons, Defendant’s motion is granted, and Plaintiffs’

claims against Defendant Wells Fargo are dismissed with prejudice.

       I.      Relevant Factual Background

       Plaintiffs filed suit in state court on August 20, 2018, asserting a variety of claims against

LoanCity, Wells Fargo, Federal Home Loan Mortgage Corporation (“Freddie Mac”), Freddie

Mac Multiclass Certificates, Series 3113 Trust, Mortgage Electronic Registration System

(“MERS”), and Does 1–100. (Plaintiffs’ Original Complaint for Damages and Other Relief

(“Petition” or “Pet.”) ¶¶ 4–11, Doc 1-2 at 51–52.) Specifically, Plaintiffs claims are for: (1) lack

of standing/wrongful foreclosure; (2) unconscionable contract; (3) breach of contract against

LoanCity/MERS; (4) breach of fiduciary duty; (5) quiet title; (6) slander of title; (7) injunctive

relief; and (8) declaratory relief. (Id. ¶¶ 38-94, Doc. 1-2 at 56–62.) Defendants removed the case
to federal court and now seek to dismiss Plaintiffs’ claims for lack of standing and failure to state

a claim pursuant to Federal Rule of Civil Procedure 12(b)(6).1

         According to the Petition, on December 27, 2005, Plaintiffs executed a negotiable

promissory note for real property located at 8338 Greenmoss Drive, Baton Rouge, Louisiana

70806. (Pet. ¶¶ 3, 27, Doc. 1-2 at 51, 55.) The promissory note was secured by a mortgage in the

amount of $184,000. (Id. ¶ 27, Doc. 1-2 at 55.) The “Original Lender” of the note and mortgage

was LoanCity, and MERS served as nominee. (Id. ¶¶ 4, 9, Doc. 1-2 at 51–52.) The December 27,

2005 negotiable promissory note and mortgage were recorded on January 4, 2006. (Id. ¶ 28, Doc.

1-2 at 55.)

         Plaintiffs then allege, upon information and belief, that the promissory note was “sold,

transferred, assigned and securitized into the Freddie Mac Multiclass Certificates, Series 3113

with an issue date of February 27, 2006.” (Id. ¶ 29, Doc. 1-2 at 56.) After this assignment, MERS

did not record any assignment of the Deed of Trust in the Parish of East Baton Rouge Recorder’s

Office. (Id. ¶ 31, Doc. 1-2 at 56.) Then, on November 13, 2012, MERS, as nominee for

LoanCity, attempted to assign the mortgage to Wells Fargo. (Id. ¶¶ 32-33, Doc. 1-2 at 56.) The

November 13, 2012 assignment occurred about seven years after the loan originated. 2 (Id. ¶ 35,

Doc. 1-2 at 56.)

         Plaintiffs assert that Defendant Wells Fargo lacks authority to enforce the mortgage due

to an improper securitization and subsequent assignment. (Pet. ¶ 21, Doc. 1-2 at 54.) Plaintiffs

believe that “Defendants participated in a transactional scheme whereby a purported Tangible

Note is converted/exchanged for a Payment Intangible asset to provide an alternative investment


1
  As will be explored below, while Wells Fargo does not specifically name “standing” as a ground for dismissing the
Petition, the cases Wells Fargo relies upon for this position are all rooted in that doctrine.
2
  Since the Petition was filed, Wells Fargo has assigned the note to a third party. (Doc. 37.) This later assignment,
however, is not at issue.

                                                         2
offering via Special Deposit to certificate or bond holders[.]” (Id. ¶ 15, Doc. 1-2 at 53.)

Ultimately, Plaintiffs believe that LoanCity “unlawfully purported to assign, transfer, or convey

its interest in Plaintiffs’ Note[,]” and thus Wells Fargo does not have a colorable claim on the

mortgage. (Id. ¶¶ 18, 22, Doc. 1-2 at 53, 55.)

       II.     Relevant Standard

               A. Rule 12(b)(1) Standard

       Concerning the standard for Rule 12(b)(1) motions, the Fifth Circuit has explained:

       Motions filed under Rule 12(b)(1) . . . allow a party to challenge the subject matter
       jurisdiction of the district court to hear a case. Fed. R. Civ. P. 12(b)(1). Lack of
       subject matter jurisdiction may be found in any one of three instances: (1) the
       complaint alone; (2) the complaint supplemented by undisputed facts evidenced in
       the record; or (3) the complaint supplemented by undisputed facts plus the court’s
       resolution of disputed facts. Barrera–Montenegro v. United States, 74 F.3d 657,
       659 (5th Cir. 1996).

       The burden of proof for a Rule 12(b)(1) motion to dismiss is on the party asserting
       jurisdiction. McDaniel v. United States, 899 F. Supp. 305, 307 (E.D. Tex. 1995).
       Accordingly, the plaintiff constantly bears the burden of proof that jurisdiction does
       in fact exist. Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980).

       When a Rule 12(b)(1) motion is filed in conjunction with other Rule 12 motions,
       the court should consider the Rule 12(b)(1) jurisdictional attack before addressing
       any attack on the merits. Hitt v. City of Pasadena, 561 F.2d 606, 608 (5th Cir. 1977)
       (per curiam). . . .

       In examining a Rule 12(b)(1) motion, the district court is empowered to consider
       matters of fact which may be in dispute. Williamson v. Tucker, 645 F.2d 404, 413
       (5th Cir. 1981). Ultimately, a motion to dismiss for lack of subject matter
       jurisdiction should be granted only if it appears certain that the plaintiff cannot
       prove any set of facts in support of his claim that would entitle plaintiff to relief.
       Home Builders Ass’n of Miss., Inc. v. City of Madison, Miss., 143 F.3d 1006, 1010
       (5th Cir.1998).

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).




                                                  3
               B. Rule 12(b)(6) Standard

       In Johnson v. City of Shelby, Miss., 574 U.S. 10, 135 S. Ct. 346, 190 L. Ed. 2d 309 (2014),

the Supreme Court explained that “[f]ederal pleading rules call for a ‘short and plain statement of

the claim showing that the pleader is entitled to relief,’ Fed. R. Civ. P. 8(a)(2); they do not

countenance dismissal of a complaint for imperfect statement of the legal theory supporting the

claim asserted.” Id., 135 S. Ct. at 346–47 (citation omitted).

       Interpreting Rule 8(a), the Fifth Circuit has explained:

       The complaint (1) on its face (2) must contain enough factual matter (taken as true)
       (3) to raise a reasonable hope or expectation (4) that discovery will reveal relevant
       evidence of each element of a claim. “Asking for [such] plausible grounds to infer
       [the element of a claim] does not impose a probability requirement at the pleading
       stage; it simply calls for enough facts to raise a reasonable expectation that
       discovery will reveal [that the elements of the claim existed].”

Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 556 (2007) (emphasis in Lormand)).

       Applying the above case law, the Western District of Louisiana has stated:

       Therefore, while the court is not to give the “assumption of truth” to conclusions,
       factual allegations remain so entitled. Once those factual allegations are identified,
       drawing on the court’s judicial experience and common sense, the analysis is
       whether those facts, which need not be detailed or specific, allow “the court to draw
       the reasonable inference that the defendant is liable for the misconduct alleged.”
       [Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)]; Twombly, [550] U.S. at 556, 127 S.
       Ct. at 1965. This analysis is not substantively different from that set forth in
       Lormand, supra, nor does this jurisprudence foreclose the option that discovery
       must be undertaken in order to raise relevant information to support an element of
       the claim. The standard, under the specific language of Fed. R. Civ. P. 8(a)(2),
       remains that the defendant be given adequate notice of the claim and the grounds
       upon which it is based. The standard is met by the “reasonable inference” the court
       must make that, with or without discovery, the facts set forth a plausible claim for
       relief under a particular theory of law provided that there is a “reasonable
       expectation” that “discovery will reveal relevant evidence of each element of the
       claim.” Lormand, 565 F.3d at 257; Twombly, [550] U.S. at 556, 127 S. Ct. at 1965.




                                                 4
Diamond Servs. Corp. v. Oceanografia, S.A. De C.V., 2011 WL 938785, at *3 (W.D. La. Feb. 9,

2011) (citation omitted).

       More recently, in Thompson v. City of Waco, Tex., 764 F.3d 500 (5th Cir. 2014), the Fifth

Circuit summarized the standard for a Rule 12(b)(6) motion:

       We accept all well-pleaded facts as true and view all facts in the light most
       favorable to the plaintiff . . . To survive dismissal, a plaintiff must plead enough
       facts to state a claim for relief that is plausible on its face. A claim has facial
       plausibility when the plaintiff pleads factual content that allows the court to draw
       the reasonable inference that the defendant is liable for the misconduct alleged. Our
       task, then, is to determine whether the plaintiff state a legally cognizable claim that
       is plausible, not to evaluate the plaintiff’s likelihood of success.

Id. at 502–03 (citations and internal quotations omitted).

               C. Pro Se Litigants

       As an initial matter, the Court acknowledges that the Petition was filed pro se. (Pet., Doc.

1-2 at 51, 63.) Pleadings filed pro se are held to less stringent standards than those drafted by

lawyers. Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 167 L. Ed. 2d 1081 (2007).

Further, a court must liberally construe a pro se complaint, taking all well-pleaded allegations as

true. Johnson v. Atkins, 999 F.2d 99, 100 (5th Cir. 1993) (per curiam).

       Nevertheless, Plaintiffs are advised that, “a pro se litigant is not exempt . . . from

compliance with the relevant rules of procedural and substantive law.” NCO Financial Systems,

Inc. v. Harper–Horsley, No. 07–4247, 2008 WL 2277843, at *3 (E.D. La. May 29, 2008). As

such, a pro se plaintiff's complaint “must set forth facts giving rise to a claim on which relief

may be granted.” Johnson, 999 F.2d at 100.




                                                  5
       III.    Discussion

               A. Parties’ Arguments and Summary of the Ruling

       Defendant Wells Fargo has moved to dismiss Plaintiffs’ claims on two grounds. First,

Defendant argues that federal courts have rejected Plaintiffs’ securitization and pooling argument

and such challenges to the assignment of a mortgage. While Wells Fargo does not specifically

say it is requesting dismissal for lack of standing, the cases it relies upon all dismiss similar

complaints on this basis. Second, Wells Fargo contends that Plaintiffs have failed to state a

viable claim against them as servicer of the assigned mortgage.

       In response, Plaintiffs quote the Federal Rules of Civil Procedure and argue they have

pled enough facts to put Defendant on notice that they could recover, given adequate discovery.

However, Plaintiffs fail to address any arguments made by Wells Fargo in its supporting brief.

       Having carefully considered the law, the facts in the record, and the arguments of the

parties, the Court will grant Wells Fargo’s motion on three grounds. First, because Plaintiffs

failed to respond to any of Wells Fargo’s arguments, they have waived any opposition. Second,

the Court finds that Plaintiffs lack standing to challenge the assignment of the mortgage to Wells

Fargo. And third, the Court concludes that all of Plaintiffs’ claims (which depend on Plaintiffs’

attacks to the securitization process and the allegedly improper assignments of the Note and/or

Deed of Trust) fail as a matter of law.

               B. Waiver

       As a preliminary matter, Plaintiffs did not respond to the substance of any of Defendant’s

arguments in their opposition to the instant motion. As a matter of law, Plaintiffs have thereby

waived any opposition. See JMCB, LLC v. Bd. of Commerce & Indus., 336 F. Supp. 3d 620, 634

(M.D. La. 2018) (“The Fifth Circuit makes it clear that when a party does not address an issue in



                                                   6
his brief to the district court, that failure constitutes a waiver on appeal. By analogy, failure to

brief an argument in the district court waives that argument in that court.” (citations and internal

quotations omitted)). Thus, on this ground alone, Plaintiffs’ claims could be dismissed.

                 C. Standing

        But, even if the Court were to consider the allegations of the Amended Opposition as

being an opposition to the instant motion, the Court would reject these arguments. In short,

Plaintiffs lack standing to challenge the assignment to Wells Fargo.

                         1. Applicable Law

        “The standing doctrine is a threshold inquiry to adjudication, which defines and limits the

role of the judiciary.” In re FEMA Trailer Formaldehyde Prod. Liab. Litig., 570 F. Supp. 2d 851,

853 (E.D. La. 2008) (citing McClure v. Ashcroft, 335 F.3d 404, 408 (5th Cir. 2003)). “It is well

settled that unless a plaintiff has standing, a federal district court lacks subject matter jurisdiction

to address the merits of the case.” Id. “In the absence of standing, there is no ‘case or

controversy’ between the plaintiff and defendant which serves as the basis for the exercise of

judicial power under Article III of the constitution.” Id. (citing Warth v. Seldin, 422 U.S. 490,

498–99, 95 S. Ct. 2197, 45 L. Ed. 2d 343 (1975)). “The key question is whether the plaintiff has

‘alleged such a personal stake in the outcome of the controversy’ as to warrant federal court

jurisdiction.” Id. (quoting Baker v. Carr, 369 U.S. 186, 204, 82 S. Ct. 691, 703, 7 L. Ed. 2d 663

(1962)).

           “[T]he irreducible constitutional minimum of standing contains three elements.” Lujan v.

Defs. of Wildlife, 504 U.S. 555, 560, 112 S. Ct. 2130, 2136, 119 L. Ed. 2d 351 (1992). “First, the

plaintiff must have suffered an injury in fact—an invasion of a legally protected interest which is

(a) concrete and particularized, . . . and (b) actual or imminent, not conjectural or hypothetical.”



                                                   7
Id. (internal citations and quotations omitted). “Second, there must be a causal connection

between the injury and the conduct complained of—the injury has to be fairly . . . traceable to the

challenged action of the defendant, and not . . . the result of the independent action of some third

party not before the court.” Id., 504 U.S. at 560–61, 112 S. Ct. at 2136 (citations, quotations, and

alterations omitted). “Third, it must be likely, as opposed to merely speculative, that the injury

will be redressed by a favorable decision.” Id., 504 U.S. at 561, 112 S. Ct. at 2136 (citations and

quotations omitted). “The party invoking federal jurisdiction bears the burden of establishing

these elements.” Id. (citation omitted).

                       2. Analysis

       To the extent Plaintiffs challenge any assignment of the mortgage, such a claim fails as a

matter of law for lack of standing. In the context of a mortgage assignment, a mortgagor, or

borrower, does not have standing to allege that an assignment between two third parties is

invalid. See Ezell v. Payne, No. 16-1166, 2017 WL 891768 (W.D. La. Jan. 31, 2017). The Fifth

Circuit has held that a borrower, “who is not a party to, or an intended third-party beneficiary of,

an agreement that purports to transfer the mortgagor's note and/or mortgage to another party,

does not have standing to bring suit to enforce the terms of the agreement that governs the

assignment of the mortgagor's note.” Farkas v. GMAC Mortgage, L.L.C., 737 F.3d 338, 342 (5th

Cir. 2013). Thus, as non-party mortgagors, and without any allegations showing Plaintiffs to be

an intended third-party beneficiary, this Court concludes that Plaintiffs lack the requisite

standing to contest the validity of the assignment at issue.

               D. Failure to State a Cognizable Claim

       In addition to the obstacles described above, Plaintiffs' allegations also fail to set forth a

legally cognizable claim. The Court will first address Plaintiffs' general assertions regarding the



                                                  8
securitization of the loan and the validity of the assignment and will then discuss each of

Plaintiffs' individual claims.

                       1. General Allegations

       Plaintiffs' Petition is based on legal theories that have been resoundingly rejected by

federal courts across the country. Specifically, the bases for Plaintiffs' claims stem from the

contention that their mortgage was improperly securitized and/or pooled, making any subsequent

assignment to Wells Fargo invalid. However, neither theory has merit. See, e.g., Martins v. BAC

Home Loans Servicing, L.P., 722 F.3d 249, 255 (5th Cir. 2013) (discussing and rejecting the

theory that a mortgage was allegedly “split” from the note through securitization, rendering the

note unenforceable); Marban v. PNC Mortg., No. 3:12-cv-3952-M, 2013 WL 3356285, at *10

(N.D. Tex. July 3, 2013) (finding meritless the theory that any securitization of the loan rendered

the note and accompanying deed of trust unenforceable and discharged a borrower’s obligations

under them); Beebe v. Fed. Nat. Mortg. Ass'n, No. 2:13–cv–311–JCM–GWF, 2013 WL

3109787, at *2 (D. Nev. June 18, 2013) (“[t]he securitization argument has been repeatedly

rejected . . . because it does not alter or change the legal beneficiary's standing to enforce the

deed of trust”); Henkels v. J.P. Morgan Chase, No. CV 11–0299–PHX–JAT, 2011 WL 2357874,

at *7 (D. Ariz. June 14, 2011) (rejecting claim “that securitization has had any impact on

[plaintiff’s] obligations under the loan” and noting that numerous courts have rejected similar

claims).

       Moreover, the Petition and Amended Opposition make little attempt to connect Plaintiffs'

claims to specific facts relevant in this particular case. Plaintiffs refer generally to “Defendants”

without specifying or delineating which Defendant took which action. Additionally, Plaintiffs




                                                  9
only make three allegations against Wells Fargo in their Petition.3 Further, many of Plaintiffs’

allegations are legal conclusions that the Court need not accept as true. Iqbal, 556 U.S. at 679.

         Plaintiffs’ claims are all predicated on that theory that because the Deed of Trust was

improperly securitized and/or pooled, Defendants have “failed to perfect any security interest in

the Property.” (Pet. ¶¶ 18–78, Doc. 1-2 at 53–60.) The Sixth Circuit has noted that district courts

“have entertained a spate of civil actions” related to mortgages and securitization of the

underlying loans. Thompson v. Bank of Am., N.A., 773 F.3d 741, 748 (6th Cir. 2014). The Court

described many of these cases as “scattershot affairs, tossing myriad (sometimes contradictory)

legal theories at the court to see what sticks.” Thompson, 773 F.3d at 748. Here, even accepting

the allegations as true and liberally construing Plaintiffs' claims, this Court finds that none of the

claims “stick.”

         By way of example, Plaintiffs’ claim for wrongful foreclosure alleges that “Defendants . .

. do not have the right to foreclose on the Property because [they] . . . cannot prove to the court

they have a valid interest as a real party in interest.” (Pet. ¶ 39, Doc. 1-2 at 56.) Likewise,

Plaintiffs’ claim for quiet title alleges that “Defendants are without any legal right whatsoever,

and [they] have no estate, title, lien or interest in or to the Real Property.” (Id. ¶ 74, Doc. 1-2 at

60.) So, too, is Plaintiffs’ injunctive relief claim based on the theory of improper

securitization/pooling. (Id. ¶¶ 86, 89 (Plaintiffs’ allege “Defendants inability to establish a claim

of right to Plaintiffs’ Note or Deed of Trust establishes Plaintiffs’ claims[,]” and, therefore,

“Plaintiffs’ are the record title holder of the Property. . .”), Doc. 1-2 at 61.) Because all of




3
  Plaintiffs’ three allegations against Wells Fargo are: (1) Wells Fargo “is the Servicer of Plaintiffs’ loan” (Pet. ¶ 6,
Doc. 1-2 at 51); (2) the “November 13, 2012 Assignment of Mortgage attempts to assign the December 27, 2005
negotiable promissory note to Wells Fargo” (Id. ¶ 33, Doc. 1-2 at 56); and (3) there is no evidence within the
November 13, 2012 Assignment of Mortgage that Wells Fargo “has any connection or legal interest to this
transaction other than as a servicer.” (Id. ¶ 34, Doc. 1-2 at 56.)

                                                           10
Plaintiffs’ claims are based on the allegedly invalid securitization of the loan and/or the allegedly

invalid assignment of the Note or Deed of Trust, the Court dismisses them for failure to state a

viable claim.

                       2. Specific Claims

       Again, Plaintiffs must identify a cognizable legal theory under which they bring their

claims, and, here, they have not done so. Stripped of the allegations based on discredited legal

theories, the Court will now review Plaintiffs’ individual claims. As explained below, each of

Plaintiffs causes of action will be dismissed.

                               a. Lack of Standing/Wrongful Foreclosure

       Plaintiffs first bring a claim against Defendants for lack of standing/wrongful foreclosure,

contending that no Defendant has standing to foreclose and that no Defendant has the right to

foreclose. (Doc. 1-2 ¶¶ 38-40.) However, Plaintiffs fail to allege that Wells Fargo, or any

Defendant, has invoked foreclosure proceedings against their property. (Id.)

       “Although there is no statutory cause of action in Louisiana for wrongful seizure,

damages for a wrongful seizure of property have long been available under Louisiana's tort law.”

Bombet v. Donovan, No. 13-118-SDD-SCR, 2015 WL 65255, at *8 (M.D. La. Jan. 5, 2015).

However, “[b]ecause liability is tied to the act of unlawfully seizing another’s property, the cause

of action arises at the moment of the seizure.” Id. (citing Mariche v. Wells Fargo Bank, N.A., No.

11–1191, 2012 WL 1057626, at *3 (E.D. La. Mar. 28, 2012)).

       Here, Plaintiffs’ Petition only asserts that Defendants have no perfected rights or interests

in their property. (Pet. ¶ 39, Doc. 1-2 at 56.) It does not allege that Defendants have taken any

action to seize or foreclose on the property. (Id.) Thus, because Plaintiffs have not alleged that




                                                 11
Wells Fargo has begun foreclosure proceedings against Plaintiffs’ property, this cause of action

for lack of standing/wrongful foreclosure fails to state a claim upon which relief can be granted.

                               b. Unconscionable Contract

       Plaintiffs’ second cause of action alleges an unconscionable contract. As an initial matter,

Plaintiffs point to no Louisiana law or federal or state court decision interpreting Louisiana law

that has permitted an affirmative claim for “unconscionable contract” (as opposed to the contract

defense of unconscionability).

       Nonetheless, Louisiana jurisprudence does recognize that certain contractual terms,

especially when contained in dense standard forms that are not negotiated, can be

unconscionable and thus unenforceable. See, e.g., Iberia Credit Bureau, Inc. v. Cingular

Wireless LLC, 379 F.3d 159 (5th Cir. 2004). But, for this contract defense to be applicable, there

would need to be a contract between Plaintiffs and Wells Fargo and allegations stating how that

contract is purportedly unconscionable. See Aetna Fin. Co. of Baton Rouge v. Perkins, 448 So.

2d 121, 128 (La. Ct. App. 1984) (finding that the loan transactions were not unconscionable

when the defendants did not “allege in their pleadings or in brief that the terms of their loans are

in violation of law”).

       Here, Plaintiffs have not alleged any contract negotiations or contract with Wells Fargo.

(Pet. ¶¶ 52-59, Doc. 1-2 at 58–59.) Plaintiffs only make allegations against LoanCity regarding

contract negotiations, and even then, fail to allege that the terms of their loan are allegedly in

violation of law. (Id. ¶¶ 57, 59 (LoanCity failed to clarify the terms of the Mortgage and

concealed they were benefitting financially; intended to exploit Plaintiffs’ special disadvantage),

Doc. 1-2 at 59.)




                                                  12
       In sum, even if a cause of action for unconscionable contract exists under Louisiana law,

Plaintiffs have not alleged any contract with Wells Fargo and have not stated any allegations

regarding unconscionability against it. Therefore, this claim fails.

                                c. Breach of Fiduciary Duty

       Plaintiffs next allege Defendant breached a fiduciary duty using elements that are

inapplicable under Louisiana law. (Pet. ¶ 66, Doc. 1-2 at 59.) Plaintiffs also fail to identify and

allege any facts necessary to impose a fiduciary duty upon Wells Fargo.

       Under Louisiana law, the “elements of a cause of action for a breach of fiduciary duty . . .

are: (1) a breach by a fiduciary of an obligation to another; (2) a knowing collusion or

participation in the breach by the fiduciary; and (3) damages suffered by another as a result of

the breach.” Brockman v. Salt Lake Farm P'ship, 33,938 (La. App. 2 Cir. 10/4/00), 768 So.2d

836, 844. In order “for a fiduciary duty to exist, there must be a fiduciary relationship between

the parties.” Scheffler v. Adams & Reese, LLP, 06-1774 (La. 2/22/07), 950 So.2d 641, 647.

       However, the Louisiana Credit Agreement Statute (“LCAS”) bars any implied fiduciary

duty claims absent a written agency or trust agreement. The LCAS states, in the pertinent part:

       No financial institution or officer or employee thereof shall be deemed or implied
       to be acting as a fiduciary, or have a fiduciary obligation or responsibility to its
       customers or to third parties . . . unless there is a written agency or trust agreement
       under which the financial institution specifically agrees to act and perform in the
       capacity of a fiduciary.

La. Rev. Stat. Ann. § 6:1124.

       Here, Plaintiffs have not alleged the existence of any written trust agreement with Wells

Fargo. Accordingly, this cause of action fails to state a viable claim. See Hancock Bank of La. v.

3429 H, LLC, 15-355 (La. App. 5 Cir. 1/13/16), 184 So. 3d 274, 280 (“Schmidt did not allege in

his reconventional demand that a written credit agreement existed. . . . Accordingly, there can be



                                                 13
no cause of action . . . for a breach of fiduciary duty regarding the promissory note.”); see also

Loraso v. JP Morgan Chase Bank, N.A., No. 13-4734, 2013 WL 5755638 (E.D. La. Oct. 23,

2013) (“Plaintiffs’ failure to allege a written fiduciary agreement is fatal to their claim for breach

of fiduciary duty.”). Further, even if there were a fiduciary duty, Plaintiffs do not allege any

wrongdoing by Wells Fargo. (See Pet. ¶¶ 65-70, Doc. 1-2 at 59–60.) As such, this cause of action

fails to state a claim and is dismissed.

                                d. Quiet Title

        Next, Plaintiffs bring a quiet title claim on the basis that “all Defendants . . . claim some

estate, right, title, lien or interest in or to the property adverse to Plaintiffs” “without any right

whatsoever” and “these claims constitute a cloud on Plaintiffs’ title.” (Pet. ¶¶ 74, 75, Doc. 1-2 at

60.) Plaintiffs ask the Court to issue a “decree permanently enjoin[ing] Defendants . . . from

asserting any adverse claim to Plaintiffs’ title to the property.” (Pet. ¶ 77, Doc. 1-2 at 60.)

However, Plaintiffs fail to allege sufficient facts to make out a cloud on their title.

        Generally, “[a]n action to remove a cloud from title or to quiet title may be used by a

person claiming ownership of immovable property or of a real right against another who has

recorded an instrument which operates as a cloud on his title.” Spencer v. James, 42,168, p. 9

(La. App. 2 Cir. 5/9/07), 955 So. 2d 1287, 1292. “The requirements of the action to quiet title

are: 1. Claim of ownership; 2. Existence of clouds; 3. Description of property; and 4. Prayer for

cancellation of the clouds.” Harrison v. Alombro, 341 So. 2d 1165 (La. Ct. App. 1976). All four

requirements must be met. Spencer, 955 So.2d at 1293 (citations omitted).

        Here, Plaintiffs fail to provide sufficient facts to allege that a cloud exists on their title.

“Generally, a cloud on title is produced by an invalid instrument or voidable conveyance that is

associated with the title, and ‘[i]t is enough that the invalidity does not appear upon its [(the



                                                   14
instruments')] face[.]’ ” Jonalkar v. Wells Fargo Mortg., Inc., No. 12-216-BAJ-CN, 2012 WL

5364246, at *2 (M.D. La. Oct. 31, 2012) (quoting Graves v. Ashburn, 215 U.S. 331, 30 S. Ct.

108, 109 (1909)). “Furthermore, a cloud on title may exist when the title is unmerchantable or

suggestive of litigation and ‘questionable’ as to whether there is a clear title.” Parker v. Machen,

567 So. 2d 739, 743 (La. Ct. App. 1990). However, this Court has held that “theories of

securitization, ‘splitting the note’, and lack of standing are not sufficient factual allegations to

support a ‘cloud on title.’ ” Jonalkar, 2012 WL 5364246, at *2. These allegations do not

“establish a plausible claim . . . because Plaintiffs conclusively state Defendants lack standing

only because there was an assignment of the mortgage to subsequent entities.” Id.

        The same reasoning applies here. Plaintiffs base their claim solely on the alleged

improper securitization of their Note. Therefore, this cause of action for quiet title fails to state a

claim and is dismissed.

                                e. Slander of Title

        Plaintiffs next bring a cause of action for slander of title alleging that Defendant

LoanCity acted maliciously in recording the Assignment of the Deed despite never perfecting

their rights to the Deed. (Pet. ¶¶ 82-84, Doc. 1-2 at 61.) Plaintiffs fail to specify how and which

other Defendants, if any, are involved in allegedly slandering their title. Further, Plaintiffs assert

conclusory accusations and make no specific allegations against Defendant Wells Fargo. (Pet. ¶¶

79-84, Doc. 1-2 at 60–61.) This fails to provide “enough facts to state a claim to relief that is

plausible on its face.” Twombly, 550 U.S. at 570.

        In addition, Louisiana does not recognize any specific cause of action for “slander of

title.” See Todd v. State, 456 So.2d 1340, 1353 (La. 1983) (explaining that the “jactitory action”

was the jurisprudentially-created way to handle “slander of title actions,” but that in “1960 with



                                                  15
the adoption of the Louisiana Code of Civil Procedure, the former jactitory action was merged

with the former possessory action”). Because Plaintiffs’ claim is not a recognized cause of action

under Louisiana law, it fails as a matter of law. Further, even if it were recognized, Plaintiffs

have not alleged any facts that would sustain a cause of action against Defendant Wells Fargo.

As such, this cause of action is dismissed for failure to state a cognizable claim.

                               f. Injunctive Relief

       Plaintiffs next ask for an injunction preventing any Defendant from foreclosing on their

property. (Pet. ¶¶ 85-90, Doc. 1-2 at 61–62.) However, this cause of action fails on a number of

grounds.

       First, after Wells Fargo filed the instant motion, Plaintiffs filed a separate motion for a

temporary restraining order. (Doc. 10.) Subsequently, the Court ordered the parties to file short

briefs advising of the status of the alleged foreclosure action. (Doc. 34.) In response, Wells

Fargo advised the Court that it had assigned its interest in Plaintiffs’ mortgage to a third party.

(Doc. 37, 37-1.) Thus, “Wells Fargo has no interest in the loan, so it has no plans to foreclose.”

(Doc. 37.) The Court ultimately denied Plaintiffs injunctive relief because they failed to show

that “Wells Fargo or any other defendant has initiated or plans to initiate foreclosure

proceedings. Consequently, Plaintiffs [had] not demonstrated that they face imminent

irreparable harm[.]” (Doc. 38 at 1-2.)

       Nevertheless, to the extent Plaintiffs still seek injunctive relief from Wells Fargo, they

have failed to state a viable claim. In short, Plaintiffs cannot show a substantial likelihood of

success on the merits.

       “A preliminary injunction is an extraordinary and drastic remedy; it is never awarded as

of right.” Munaf v. Green, 553 U.S. 674, 689-90 (2008) (internal citations and quotations



                                                 16
omitted). At all times, the burden of persuasion remains with the plaintiff as to each of the four

elements. Specifically, a plaintiff must establish: (1) a substantial likelihood of prevailing on the

merits; (2) a substantial threat of irreparable injury if the injunction is not granted; (3) the

threatened injury outweighs any harm that will result to the non-movant if the injunction is

granted; and (4) the injunction will not disserve the public interest. Ridgely v. Fed. Emergency

Mgmt. Agency, 512 F.3d 727, 734 (5th Cir. 2008). If a plaintiff fails to meet his burden regarding

any of the necessary elements, the Court need not address the other elements necessary for

granting a preliminary injunction. See Roho, Inc. v. Marquis, 902 F.2d 356, 361 (5th Cir. 1990)

(declining to address the remaining elements necessary to obtain a preliminary injunction after

finding that the plaintiff failed to show a substantial likelihood of success on the merits).

        Plaintiffs’ requests fail on the very first element. Because the Court has already disposed

of all of their claims, they cannot show any likelihood of success on the merits, much less a

substantial one. Further, because Plaintiffs failed to meet their burden regarding the first listed

necessary element, the Court need not address the other elements. Plaintiffs have failed to

satisfy this requirement for injunctive relief, and this claim is dismissed.

                                g. Declaratory Relief

        In their final cause of action, Plaintiffs request a declaration from the Court that the

securitization of the loan extinguished any interest Defendants held in the Property, and therefore

Plaintiffs possess free and clear title. (Pet. ¶ 94, Doc. 1-2 at 62.) However, in such a situation as

this, a request for a declaratory judgment need not be permitted if it adds nothing to the suit. See

Pan–Islamic Corp. v. Exxon Corp., 632 F.2d 539, 546 (5th Cir. 1980).

        Here, the declarations Plaintiffs seek are entirely derivative of their other claims; that is,

their declaratory judgment requests rely on the same arguments that the Court has already



                                                   17
considered and rejected. Furthermore, Plaintiffs seek the same relief through declaratory

judgment that they do through their other claims—namely, that the Court invalidate the

assignment of the mortgage and find that they hold title to the Property.

       Thus, these redundant declaratory judgment claims will not survive a Rule 12(b)(6)

motion. See, e.g., Edwards v. U.S. Bank N.A., No. 6:15-cv-02535, 2016 WL 4574585, at *6

(W.D. La. June 28, 2016) (dismissing cause of action for declaratory relief because it was

duplicative of other claims).

       In addition, the Fifth Circuit has explained that, when considering a declaratory judgment

action, a district court must engage in a three-step inquiry to determine whether to decide or

dismiss a complaint for declaratory relief. Orix Credit All., Inc. v. Wolfe, 212 F.3d 891, 895 (5th

Cir. 2000). “First, the court must determine whether the declaratory action is justiciable.” Taylor

v. City of Baton Rouge, 39 F. Supp. 3d. 807, 817 (M.D. La. 2014) (quoting Orix, 212 F.3d at

895). For a declaratory action to be justiciable it must seek to resolve an “actual controversy”

rather than an abstract or hypothetical dispute. Id. Generally, an actual controversy exists when

“a substantial controversy of sufficient immediacy and reality exists between parties having

adverse legal interests.” Orix, 212 F.3d at 896. Because Plaintiffs have not alleged that there are

any rights to declare between them and Wells Fargo as servicer of their mortgage, no “actual

controversy” exists.

       As the Court has found that all of Plaintiffs claims either fail to state a claim or have been

conceded, so there is no longer any basis for Plaintiffs’ claim to declaratory relief. Accordingly,

the Court hereby dismisses this claim.




                                                 18
               D. Leave to Amend

       Federal Rules of Civil Procedure 15(a) “requires the trial court to grant leave to amend

freely,” and “the language of this rule evinces a bias in favor of granting leave to amend.” Jones

v. Robinson Prop. Grp., LP, 427 F.3d 987, 994 (5th Cir. 2005) (internal citations omitted).

However, “leave to amend is in no way automatic, but the district court must possess a

‘substantial reason’ to deny a party's request for leave to amend.” Marucci Sports, L.L.C. v. Nat'l

Collegiate Athletic Ass'n, 751 F.3d 368, 378 (5th Cir. 2014) (citing Jones, 427 F.3d at 994). The

Fifth Circuit further described the district courts' discretion on a motion to amend as follows:

       The district court is entrusted with the discretion to grant or deny a motion to amend
       and may consider a variety of factors including “undue delay, bad faith or dilatory
       motive on the part of the movant, repeated failures to cure deficiencies by
       amendments previously allowed, undue prejudice to the opposing party . . . , and
       futility of the amendment.” Jones, 427 F.3d at 994. (citation omitted). “In light of
       the presumption in favor of allowing pleading amendments, courts of appeals
       routinely hold that a district court's failure to provide an adequate explanation to
       support its denial of leave to amend justifies reversal.” Mayeaux v. La. Health Serv.
       & Indent. Co., 376 F.3d 420, 426 (5th Cir. 2004) (citation omitted). However, when
       the justification for the denial is “readily apparent,” a failure to explain “is
       unfortunate but not fatal to affirmance if the record reflects ample and obvious
       grounds for denying leave to amend.” (citation and internal quotation marks
       omitted).

Id., 751 F.3d at 378.

       In addition, the Fifth Circuit has made clear that “denying a motion to amend is not an

abuse of discretion if allowing an amendment would be futile.” Id. (citing Boggs v. Miss., 331

F.3d 499, 508 (5th Cir. 2003)). An amendment would be deemed futile “if it would fail to

survive a Rule 12(b)(6) motion.” Id.

       Here, the Court has substantial reason to deny Plaintiffs leave to amend. The Petition in

this case appears to be a version of a form complaint available on the internet that has routinely




                                                 19
been dismissed by other U.S. district courts across the country.4 See, e.g., Taylor v. Wells Fargo

Bank, N.A., 85 F. Supp. 3d 63 (D.D.C. 2015); Lakiesha v. Bank of New York Mellon, No. 3:15-

CV-0901-B, 2015 WL 5934439 (N.D. Tex. Oct. 9, 2015); Diamond v. Wells Fargo Bank, N.A.,

No. CV-14-00975-PHX-SPL, 2015 WL 9691031 (D. Ariz. June 30, 2015); Kennedy v. World

Sav. Bank, FSB, No. 14-CV-5516-JSC, 2015 WL 1814634 (N.D. Cal. Apr. 21, 2015); Dagres v.

Countrywide Bank, N.A., No. 2:14-CV-1339-CAS, 2014 WL 3417848 (C.D. Cal. July 10, 2014),

appeal dismissed (9th Cir. Sept. 25, 2014). Further, Plaintiffs form Petition has little to no

applicability to Louisiana law and states incorrect elements of causes of action under Louisiana

law. As a result, the Court finds that Plaintiffs have acted in bad faith, that any amendment

would be futile, and that, consequently, Plaintiffs’ claims will be dismissed with prejudice.

       IV.     Conclusion

       Accordingly,

       IT IS ORDERED that Wells Fargo Bank, N.A.’s Motion to Dismiss (Doc. 4) is

GRANTED, and Plaintiffs’ claims against Defendant Wells Fargo are DISMISSED WITH

PREJUDICE.

       Signed in Baton Rouge, Louisiana, on July 3, 2019.



                                               S
                                          JUDGE JOHN W. deGRAVELLES
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA




4
 See Sample Complaint, available at
http://www.certifiedforensicloanauditors.com/pdfs/SAMPLECOMPLAINT.pdf.

                                                 20
